Citation Nr: 0119955	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  00-14 572	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for an acquired 
neuropsychiatric disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



REMAND

The veteran served on active duty from May 1976 to December 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
an acquired neuropsychiatric disorder.  

Legislative changes have significantly altered VA's duty to 
assist, to include elimination of the requirement of 
submission of a "well-grounded" claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  This law also provides for the 
readjudication of certain claims denied or dismissed as not 
being well grounded which became final between July 14, 1999, 
and November 9, 2000, inclusive.

In this case, in September 1993, the RO denied a claim of 
entitlement to service connection for an acquired 
neuropsychiatric disorder.  The veteran appealed, and on July 
23, 1999, the Board denied the claim as not well grounded.  
In VAOPGCPREC 3-2001, General Counsel for VA held as follows:

Under section 7(b) of the Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-
475, § 7(b), 114 Stat. 2096, 2099, the 
Department of Veterans Affairs (VA), upon 
request of the claimant or upon the 
motion of the Secretary of Veterans 
Affairs, must readjudicate certain 
finally decided claims "as if the denial 
or dismissal had not been made."  
Supervisory or adjudicative personnel of 
VA's Veterans Benefits Administration are 
authorized to initiate such 
readjudication on behalf of the 
Secretary, and other VA organizational 
elements, such as the Board of Veterans' 
Appeals (Board) and the Office of General 
Counsel, may refer to VBA cases involving 
those finally decided claims.  If 
readjudication under section 7(b) is 
timely initiated, the first 
readjudication of the claim must be made 
by the agency of original jurisdiction.  
If the claimant wishes to appeal the 
decision made on readjudication, he or 
she must file a timely notice of 
disagreement with the decision, even if 
the original decision had been appealed.  
The Board of Veterans' Appeals need not 
vacate any prior Board decision on a 
claim being readjudicated under section 
7(b).

In January 2000, it appears that the RO determined that new 
and material evidence had been received to reopen the claim 
of entitlement to service connection for an acquired 
neuropsychiatric disorder, and that the RO denied the claim 
as not well grounded.

As noted above, the Veterans Claims Assistance Act eliminated 
of the requirement of submission of a "well-grounded" claim 
before the duty to assist attaches and requires that the RO 
must readjudicate the veteran's claim as if the prior denial 
by the Board had not been made.  The veteran has yet to be 
informed of these recent legislative changes, and the RO has 
yet to apply these changes to the veteran's claim of 
entitlement to service connection for an acquired 
neuropsychiatric disorder.  Due process considerations 
mandate that the case be remanded to the RO for such 
readjudication.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

While the case is in remand status, the RO will have an 
opportunity to also consider letters concerning the veteran's 
psychiatric condition written by Ariel Rojas Davis, M.D., 
which were recently added to the claims folder.

Moreover, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Therefore, this case is REMANDED for the following action:

1.  The veteran is offered the 
opportunity to report any recent 
treatment, to provide pertinent records, 
or request the RO's assistance in 
obtaining any records not currently in 
the claims file.  The RO should make all 
reasonable efforts to obtain medical 
records identified by the veteran.  The 
veteran's failure to indicate that there 
has been recent pertinent treatment and 
otherwise assist in getting the records 
will be taken as an indication that there 
are no pertinent treatment records that 
should or can be obtained.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The RO should then readjudicate the 
issue on appeal on a de novo basis.  In 
so doing, the RO is to consider all 
records, including the letters from Dr. 
Davis which were recently added to the 
claims folder.  In the event the benefit 
sought is not granted, the veteran should 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate time 
should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


